Citation Nr: 1725116	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back pain with facet tropism L5-S1 with pedicles sclerosis (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to October 1987.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2014 and again in December 2015, the Board remanded the claim.


FINDING OF FACT

The Veteran's lumbar spine disability was manifested by pain, radiculopathy and pain of the lower extremities, with limited motion; there is no evidence of ankylosis; the preponderance of the evidence weighs against a finding of IVDS during a period under appeal causing 6 of more weeks of incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5003-5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103 , 5103A and 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in September 2009.   Service and VA records are associated with the e-file.  VA provided relevant examinations as discussed in further on in the decision.  Review of the examination reports reveals that they provided adequate findings based on a correct factual background.  Review of the record reveals substantial compliance with the prior remand directives, to include on the question of whether the service-connected disability has been manifested by IVDS causing incapacitating episodes requiring bed rest.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran who is working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85(1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119(1999); Hart v. Mansfield, 21 Vet. App. 505(2007). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or an abnormal kyphosis. 

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).


For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Low Back Pain with Facet Tropism L5-S1 with Pedicles Sclerosis

In a June 2009 rating decision, the RO granted a 40 percent rating for the lumbar spine disability.  A 40 percent evaluation was assigned, effective June 5, 2009.  The Veteran has appealed this rating.  In a September 2010 decision, a separate rating was granted for radiculopathy of the left lower extremity, secondary to the lumbar spine disability.  A March 2016 decision granted a separate rating for radiculopathy of the right lower extremity, secondary to the lumbar spine disability.

In June 2009, the Veteran underwent an VA examination in conjunction with this claim.  At that time, the Veteran reported progressively worsening, constant, and severe back pain that radiated to the lower extremities.  He reported a history of weakness, stiffness, and decreased motion.  He had flare-ups that were triggered by prolonged sitting, walking, standing, bending backwards, reaching, and kneeling.  On examination, posture and head position were normal.  The spine was asymmetric with the left shoulder higher than the right.  There was lumbar lordosis.  There was no gibbus, kyphosis, listing, flattening, scoliosis, reverse lordosis or ankylosis.  There was noted weakness, spasm, pain with motion, tenderness, and guarding.  This caused abnormal gait.  On motor examination, hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe flexion were 4/5 (active movement against some resistance).  His range of motion was forward flexion to 30 degrees; 10 degrees of extension; 10 degrees of right and left lateral flexion; and 25 degrees of right and left lateral rotation.  There was objective evidence of pain.  There was no additional limitation of motion after repetitive testing, but pain was evident.  The examination report included an August 2007 magnetic resonance imaging (MRI) summary, which noted degenerative changes in the lumbar spine; bulging annulus at L2-L3, L3-L4, and L4-L5 levels; and straightening of the lumbar lordosis.  

An October 2008 Social Security Administration (SSA) examination report (received in September 2009) showed that lumbar spine flexion was limited to 45 degrees and lateral flexion was considered normal, bilaterally.  On strength testing, there was pain related give away weakness in the distal lower extremities, bilaterally.  Dorsi- and plantar flexion was 4/5.  The remainder of strength testing was normal.  He had normal muscle tone.  There was diminished pain throughout the distal lower extremities.  Straight leg raising on the left was positive.  It was determined that while the Veteran had pain symptoms and that his ability to lift was limited to 5 pounds.  This was disputed.  A different physician indicated that since his strength was 4/5, he was able to lift 10 pounds and could perform sedentary tasks.  

At VA examination in September 2009, the Veteran reported continuing  back pain that radiated to the lower extremities.  He reported flare-ups and incapacitation.  The Veteran reported, within the previous 12 months, he had been advised by his civilian doctor to rest in bed for 3-4 days as part of his treatment for IVDS.  He was unable to walk more than a few yards.  The examiner indicated that the Veteran would not be able to resume his prior employment as a retail inventory specialist, but could perform light administrative duties with no pulling, pushing, or carrying more than 5 pounds.

At VA examination in May 2011, the Veteran reported continuing back pain that radiated to the lower extremities.  On examination, the posture and head position were normal.  The spine was asymmetric.  There was no lumbar lordosis.  There was no gibbus, kyphosis, listing, flattening, scoliosis, reverse lordosis or ankylosis.  There was noted spasm, pain with motion, and tenderness.  This caused an abnormal gait.  There was no weakness or guarding.  On motor examination, hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe flexion were 5/5 (active movement against full resistance).  Muscle tone was normal and there was no muscle atrophy.  His range of motion was forward flexion to 55 degrees; 15 degrees of extension; 20 degrees of right and left lateral flexion; and 30 degrees of right and left lateral rotation.  There was objective evidence of pain.  There was no additional limitation of motion after repetitive testing, but pain was evident.  

At VA examination in February 2015, the range of motion was forward flexion to 50 degrees; 15 degrees of extension; 25 degrees of right and left lateral flexion; and 30 degrees of right and left lateral rotation.  There was pain on weight bearing.  There was no additional loss of function after 3 repetitions of motion.  The examiner was unable to determine whether weakness, fatigability, or incoordination significantly limited his functional ability with repeated use over time, as it would cause speculation.  On motor examination, hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe were 5/5 (active movement against full resistance).  There was noted radicular pain and numbness to the lower extremity.  The examiner reported that the Veteran did not have IVDS.  

In light of the fact that the September 2009 VA examination indicated that the Veteran had IVDS and the February 2015 report indicated that the Veteran did not have IVDS, the Board remanded the case to determine whether the Veteran had IVDS.  

At VA examination conducted in February 2016, the range of motion was forward flexion to 30 degrees; 20 degrees of extension; 20 degrees of right and left lateral flexion; 15 degrees of right and left lateral rotation.  There was objective pain on flexion and weight-bearing.  On motor examination, hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe flexion were 5/5 (active movement against full resistance).  Muscle tone was normal and there was no muscle atrophy.  There was no loss of function after three repetitive motions.  The examiner was unable to determine whether weakness, fatigability, or incoordination significantly limited his functional ability with repeated use over time, as it would cause speculation.  There was noted moderate radiculopathy to the lower extremities.  The examiner indicated that the Veteran did not have IVDS.  

VA outpatient records dated between 2009 and 2016 show that the Veteran continued to obtain medical services by way of pain management. 

As noted above, service connection was granted for radiculopathy to the lower extremities.  His rating for low back disability was also increased to 40 percent, effective the date of the June 2009 VA examination; in this appeal, in the entire period under appeal for this issue.

Applying the rating criteria, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 40 percent for orthopedic manifestations of his lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 40 percent is not warranted as there is no objective evidence of ankylosis of the entire spine during this period.  Id.   There is no higher schedular rating available based on limitation of motion.  Throughout the appeal period, the Veteran is assigned the highest rating based on limitation of motion.  Ankylosis is a medical finding related to fixation of the joint and there is no medical evidence that the Veteran has ankylosis or disability tantamount to ankylosis.  The preponderance of the evidence reveals that there remains functional motion in the spine.

The Board further notes that there were conflicting opinions as to the presence of IVDS.  The Board noted that the physician who conducted the September 2009 VA examination indicated a diagnosis of IVDS; significantly however, this physician in the February 2016 VA examination report stated that the Veteran did not have IVDS.  The Board specifically remanded to resolve the conflicting evidence on this question.  Based on the results of the subsequent examination, the Board finds that the preponderance of the evidence weighs against a finding that the disability is manifested by IVDS.  At no point does the evidence indicate that the disability resulted in 6 weeks of incapacitating episodes in a 12-month period, and as such, the alternative rating criteria do not establish entitlement to a higher rating.  See 38 C.F.R. § 4.71.  As such, a disability rating greater than 40 percent under Diagnostic Code 5243 is not warranted.  

And as for any neurological manifestations, he has been granted separate ratings for his radiculopathy of the right and left lower extremities.  The Veteran has not disagreed with the disability evaluations that were assigned this neurological disabilities. Review of the record does not reveal any medical or lay evidence that shows entitlement to greater ratings for the service-connected neurologic abnormalities of the lower extremities.

As discussed above, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for his lumbar spine disability.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107 (b).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied. 


ORDER

Entitlement to an increased rating in excess of 40 percent for the lumbar spine disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


